Title: To Thomas Jefferson from Richard Söderström, 16 December 1793
From: Söderström, Richard
To: Jefferson, Thomas



Sir
Philadelphia Decr: 16: 1793.

Having Certified that P: S: Oxholm and Bd: Wallington are Subjects of the King of Danmark I request the favor of you to accompany my Certificate with one from you that I am what I have styled myself Vizt.—Consul of Sweden and Agent for the Court of Danmark. I have the Honor to be with the greatest respect Sir Your most Obd: and very Humble Sert:

Richd: Söderström

